The opinion of the court was delivered by


Mr. Justice Colcock.

After the repeated adjudications which have been made or this subject, I did not suppose any doubt could remain. The principle is weli established íhát .replevin will not lie in such cases. If an individual is unjustly deprived of his property by the illegal determination of inferior tribunals, diereis no doubt an *337action will lie against them; but a more effectual mode is to restrain them by prohibition, which may be done whenever they attempt to exceed their jurisdiction; and the appellant was well aware of his right to this remedy, for he actually exercised it in this very case, (as 1 suppose) at all events in a case against tliC commissioners of the roads. The subject is so well and so elaborately treated by TSfJ tTCtíl™ Sáy, m ine case oí wst and Cole, 2 Nott and M'Cord, that it is unnecessary.to attempt any further illustration of it. The motion is dismissed.
JYott and Richardson, Justices concurred.